Citation Nr: 1209783	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to May 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for residuals of a head injury, including memory loss.  

In July 2009, the appellant testified at a Board videoconference.  In October 2009, the Board reopened the claim of service connection for residuals of a head injury and remanded the matter to the RO for additional evidentiary development.  

While the matter was in remand status, in an April 2011 rating decision, the RO granted service connection for "residuals, right brain infarction (previously claimed as residuals, head injury; stroke; and, clot in artery of brain with memory loss)."  The RO assigned a 100 percent disability rating effective June 14, 2010, and 10 percent disability rating from January 1, 2011.  


FINDINGS OF FACT

The April 2011 rating decision granting service connection for residuals of a right brain infarction represents a full award of the benefits sought on appeal with respect to the claim of service connection for residuals of a head injury.  


CONCLUSION OF LAW

Absent remaining allegations of errors of fact or law in the determination being appealed, the criteria for dismissal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's jurisdiction generally extends to all questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of VA benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 (2011).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

In the present case, according to documents in the appellant's Virtual VA paperless file, in an April 2011 rating decision, the RO granted service connection for residuals, right brain infarction (previously claimed as residuals, head injury; stroke; and, clot in artery of brain with memory loss).  The RO assigned an initial 100 percent disability rating effective June 14, 2010, and 10 percent disability rating from January 1, 2011.  The Virtual VA file shows that the appellant was notified of the RO's decision and his appellate rights in an April 2011 letter.  

The Board finds that the award of service connection for residuals of a right brain infarct constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for residuals of a head injury.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In view of the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


